Exhibit 10.1

AMENDMENT NO. 5

Dated as of November 9, 2017

to

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Dated as of December 12, 2016

THIS AMENDMENT NO. 5 (this “Amendment”) dated as of November 9, 2017 is entered
into by and among TAXI MEDALLION LOAN TRUST III, a Delaware statutory trust (the
“Borrower”), MEDALLION FUNDING LLC (successor by merger to Medallion Funding
Corp.), a New York limited liability company (the “Transferor”), MEDALLION
FINANCIAL CORP., a Delaware corporation (“Parent”), MEDALLION CAPITAL, INC., a
Minnesota corporation (“Medallion Capital”), FRESHSTART VENTURE CAPITAL CORP., a
New York corporation (“Freshstart” and, together with the Borrower, the
Transferor, Parent and Medallion Capital, the “MF/Borrower Related Parties”),
AUTOBAHN FUNDING COMPANY LLC, a Delaware limited liability company (the
“Lender”), and DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM
MAIN, as agent (in such capacity, the “Agent”).

PRELIMINARY STATEMENTS

A.    Reference is made to the Amended and Restated Loan and Security Agreement
dated as of December 12, 2016 among the Borrower, the Lender and the Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”). Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in the Loan Agreement.

B.    The parties hereto have agreed to amend the Loan Agreement on the terms
and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1.    Amendments to the Loan Agreement. Effective as of the Effective
Date (as defined below), the Loan Agreement is hereby amended as follows:

1.1    The defined term “Interest Rate” set forth in Section 1.01 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“Interest Rate” means, for each day during any Interest Period and any Advance,
a per annum rate equal to (a) to the extent the Lender funds such Advance on
such day through the issuance of its commercial paper, the CP Rate and (b) to
the extent the Lender does not fund such Advance on such day through the
issuance of its commercial paper, the Alternative Rate; provided that from and
after the occurrence of an Event of Default, the Interest Rate for all Advances
and all Interest Periods shall be equal to the Default Funding Rate.



--------------------------------------------------------------------------------

1.2    clauses (c) and (d) of Section 6.01 of the Loan Agreement are hereby
amended and restated in their entirety to read as follows:

“(c)    as of any date of determination on or after March 16, 2018, the average
Medallion Valuation Amount of the Medallion Loans shall decline by 20% or more
during any three calendar month (or shorter) period (including any period before
March 16, 2018), if at the end of such period the aggregate LTV of all Medallion
Loans is 70% or greater; or

(d)    as of any date of determination on or after March 16, 2018, (i) the
average Medallion Valuation Amount of the Medallion Loans for the most recent
Monthly Period for which such average has been reported hereunder (including any
period before March 16, 2018) shall have declined by 15% or more during such
Monthly Period and (ii) the Delinquency Rate for the most recent Monthly Period
for which such Delinquency Rate has been reported hereunder is greater than or
equal to 6%; or”

1.3    clauses (a) and (b) of Section 6.02 of the Loan Agreement are hereby
amended and restated in their entirety to read as follows:

“(a)    [Reserved]; or

(b)     [Reserved];”

SECTION 2.    Condition Precedent. This Amendment shall become effective as of
July 31, 2017 (the “Effective Date”) upon the Agent’s receipt of a copy of this
Amendment duly executed by the Borrower, the Lender, the Agent, the Transferor,
the Parent, Medallion Capital and Freshstart.

SECTION 3.    Release. Each of the MF/Borrower Related Parties hereby
acknowledges and confirms on its own behalf and on behalf of its officers and
directors, and its respective predecessors, successors, assigns, agents and
other legal representatives, and any Person claiming by or through any of them
(collectively, the “Releasors”), that (i) it does not have any grounds, and
hereby agrees not to challenge (or to allege or to pursue any matter, cause or
claim arising under or with respect to), in any case based upon acts or
omissions of the Lender, Agent or any other Indemnified Party occurring prior to
the date hereof or facts otherwise known to it as of the date hereof, the
effectiveness, genuineness, validity, collectability or enforceability of the
Loan Documents and (ii) it does not possess, and hereby unconditionally and
forever waives, remises, releases, discharges and holds harmless each Lender,
Agent and any other Indemnified Party, and each of their respective affiliates,
stockholders, directors, officers, employees, attorneys, agents,
representatives, heirs, executors, administrators, successors and assigns, each
Person acting or purporting to act for them or on their behalf, and the
successors and assigns of any such Persons (collectively, the “Designated
Parties”), from and against, and agrees not to allege or pursue, any action,
cause of action, suit, debt, liability, loss, expense, claim, counterclaim,
cross-claim, demand, defense, offset, opposition, demand and other right of
action whatsoever, whether now known or unknown, past or present, asserted or
unasserted, contingent or liquidated, whether in law, equity or otherwise, which
any of the Releasors ever had, now have, may have, or claim to have against any
of the Designated Parties, by reason of any matter, cause or thing whatsoever,
with respect to events or omissions occurring or arising on or prior to the date
hereof and relating to the Loan Documents, any transaction relating thereto, or
any actions or omissions in connection therewith (collectively, the “Claims”).
The foregoing release shall be construed in the broadest sense possible.

The MF/Borrower Related Parties warrant and represent that they are the sole and
lawful owners of all right, title, and interest in and to every Claim being
released hereby and they have not assigned,

 

2



--------------------------------------------------------------------------------

pledged, hypothecated, or otherwise divested or encumbered all or any part of
any Claim being released hereby. The MF/Borrower Related Parties hereby agree to
indemnify, defend, and hold harmless any and all of the Releasees from and
against any Claims asserted against any Releasee based on, or arising in
connection with, any such prior assignment or transfer, whether actual or
purported. The MF/Borrower Related Parties hereby absolutely, unconditionally,
and irrevocably agree never to commence, prosecute, cause to be commenced or
prosecuted, voluntarily aid in any way, or foment any suit, action, or other
proceeding (at law, in equity, in any regulatory proceeding, or otherwise) or
otherwise seek any recovery against any of the Releasees based on any of the
Claims being released hereby. The MF/Borrower Related Parties hereby
specifically warrant, represent, acknowledge, and agree that: (a) none of the
provisions of this general release shall be construed as or constitute an
admission of any liability on the part of any Releasee; and (b) the provisions
of this general release shall constitute an absolute bar to any Claim of any
kind, whether any such Claim is based on contract, tort, warranty, mistake, or
any other theory, whether legal, statutory, or equitable.

SECTION 4.    Reference to and Effect on the Loan Agreement.

4.1    Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or
words of like import shall mean and be a reference to the Loan Agreement as
amended hereby, and each reference to the Loan Agreement in any other document,
instrument and agreement executed and/or delivered in connection with the Loan
Agreement shall mean and be a reference to the Loan Agreement as amended hereby

4.2    Except as specifically provided herein, the Loan Agreement, the other
Loan Documents and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.

4.3    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Lender
under the Loan Agreement, the other Loan Documents or any other document,
instrument, or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein.

SECTION 5.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

SECTION 6.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 7.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective signatories thereunto duly authorized as of the date first
written above.

 

TAXI MEDALLION LOAN TRUST III, as Borrower By   /s/ Andrew M. Murstein Name:   
Andrew M. Murstein Title:   President

Amendment No. 5 to Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

MEDALLION FINANCIAL CORP. By   /s/ Andrew M. Murstein Name:    Andrew M.
Murstein Title:   President MEDALLION CAPITAL, INC. By   /s/ Dean Pickerell
Name:   Dean Pickerell Title:   Acting President FRESHSTART VENTURE CAPITAL
CORP. By   /s/ Alvin Murstein Name:   Alvin Murstein Title:   Chairman and Chief
Executive Officer

Amendment No. 5 to Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

DZ BANK AG DEUTSCHE

ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, as Agent

By   /s/ Jayan Krishnan Name:    Jayan Krishnan Title:   Director By   /s/
Franziska Hummel Name:   Franziska Hummel Title:   Senior Vice President

AUTOBAHN FUNDING COMPANY LLC,

as the Lender

By:   DZ BANK AG DEUTSCHE     ZENTRAL-GENOSSENSCHAFTSBANK,
FRANKFURT AM MAIN,
its Attorney-in-Fact By   /s/ Jayan Krishnan Name:   Jayan Krishnan Title:  
Director By   /s/ Franziska Hummel Name:   Franziska Hummel Title:   Senior Vice
President

Amendment No. 5 to Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

The undersigned hereby (i) acknowledges and agrees to the foregoing Amendment,
(ii) reaffirms all of its obligations under the Limited Recourse Guaranty and
the other Loan Documents to which it is a party and (iii) acknowledges and
agrees that the Limited Recourse Guaranty and such other Loan Documents remain
in full force and effect.

 

MEDALLION FUNDING LLC By   /s/ Alvin Murstein Name:    Alvin Murstein Title:  
Chairman & Chief Executive Officer

Amendment No. 5 to Amended and Restated Loan and Security Agreement